Case: 17-14774   Date Filed: 05/16/2018   Page: 1 of 7


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14774
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:17-cv-00801-BJD-MCR



ADVICE INTERACTIVE GROUP, LLC,

                                              Plaintiff - Appellee,

versus

WEB.COM GROUP, INC.,

                                              Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 16, 2018)



Before TJOFLAT, NEWSOM, and EDMONDSON, Circuit Judges.
              Case: 17-14774     Date Filed: 05/16/2018   Page: 2 of 7


PER CURIAM:



      In this interlocutory appeal, Web.com Group, Inc. (“Web.com”) appeals the

district court’s entry of a preliminary injunction. No reversible error has been

shown; we affirm.

      Advice Interactive Group, LLC (“AIG”) is a small online marketing

company. In September 2011, AIG began offering its “Advice Local” service, a

service AIG developed in-house over four years and which remains the chief

service AIG offers to its clients. Advice Local monitors clients’ online directory

footprints and “facilitates updating, correcting, and tracking client information

online.” Based on information gathered by Advice Local, AIG generates a

“Visibility Score” and a “Visibility Report” for each client, which communicates

to the client the scope of their online presence and the accuracy of information

appearing in search engines. AIG has three copyright registrations for works

associated with its Visibility Reports.

      Web.com is a publicly-traded, full-service Internet services and online

marketing provider. Among the services offered by Web.com is its Ignite Online

Marketing service, which monitors, analyzes, and promotes the online presence of

Web.com’s customers.




                                          2
                 Case: 17-14774   Date Filed: 05/16/2018   Page: 3 of 7


      In May 2013, Web.com contacted AIG to request information about -- and

eventually a demonstration of -- AIG’s Advice Local service. Thereafter, the

parties signed two Non-Disclosure Agreements, executed a formal Service

Agreement (pursuant to which Web.com agreed to pay for AIG’s Advance Local

services) and engaged in ongoing discussions about potential acquisition of AIG by

Web.com. Then, in August 2015, Web.com cancelled abruptly its Service

Agreement with AIG and indicated that it was moving the services “in-house.”

      By July 2016, AIG discovered that Web.com had launched a new version of

its Ignite Online Marketing service, which produced a Visibility Report and

Visibility Scores nearly identical to those developed by AIG for AIG’s Advice

Local service.

      In July 2017, AIG filed a civil action against Web.com, alleging claims for

copyright infringement, misappropriation of trade secrets under federal and Florida

law, violation of Florida’s Deceptive and Unfair Practices Act, and breach of

contract.

      AIG also filed a motion for a preliminary injunction against Web.com.

After supplemental briefing and a non-evidentiary hearing, the district court

granted AIG’s motion. In a detailed 35-page order, the district court concluded

that AIG demonstrated sufficiently (1) a substantial likelihood of success on the

merits of each of its underlying claims; (2) that AIG would likely suffer irreparable


                                          3
              Case: 17-14774      Date Filed: 05/16/2018   Page: 4 of 7


harm if a preliminary injunction were not granted; (3) that the harm it would likely

suffer outweighed the harm a preliminary injunction may cause Web.com; and (4)

that a preliminary injunction would not disserve the public interest.

      In its order, the district court enjoined Web.com “[f]rom publishing,

copying, displaying, distributing or making derivative works of the Visibility

Report and the underlying code used to display the Visibility Report, including by

publishing, copying, displaying, and distributing its Ignite Visibility Reports and

the source code used to generate those reports.” The district court also enjoined

Web.com “[f]rom maintaining and using, including by selling and offering for sale

its Ignite Online Marketing service, the trade secrets set forth by AIG in its

Complaint.”

      “The grant or denial of a preliminary injunction is a decision within the

sound discretion of the district court.” Revette v. Int’l Ass’n of Bridge, Structural

& Ornamental Iron Workers, 740 F.2d 892, 893 (11th Cir. 1984). The scope of our

review is “very narrow”: we will reverse the district court only if “there is a clear

abuse of discretion.” Id. Likewise, we will disturb the district court’s factual

findings only if “they are clearly erroneous.” Cumulus Media, Inc. v. Clear

Channel Commc’ns, Inc., 304 F.3d 1167, 1171 (11th Cir. 2002).

      This limited review is necessitated because the grant or denial of a
      preliminary injunction is almost always based on an abbreviated set of
      facts, requiring a delicate balancing of the probabilities of ultimate
      success at final hearing with the consequences of immediate
                                           4
              Case: 17-14774     Date Filed: 05/16/2018    Page: 5 of 7


      irreparable injury which could possibly flow from the denial of
      preliminary relief. Weighing these considerations is the responsibility
      of the district court. . . .

Revette, 740 F.2d at 893. We may review the grant or denial of a preliminary

injunction without reviewing the “intrinsic merits of the case.” Id.

      We first address Web.com’s procedural challenge to the preliminary

injunction. Web.com contends that the preliminary injunction violates Fed. R. Civ.

P. 65(d)(1), which requires every order granting an injunction to “state its terms

specifically” and to “describe in reasonable detail -- and not by referring to the

complaint or other document -- the act or acts restrained or required.” We have

said that these specificity requirements “are designed to prevent uncertainty and

confusion on the part of those faced with injunctive orders, and to avoid the

possible founding of a contempt citation on a decree too vague to be understood.”

Garrido v. Dudek, 731 F.3d 1152, 1159 (11th Cir. 2013). “But, we will not apply

Rule 65(d) rigidly, and we determine the propriety of an injunctive order by

inquiring into whether the parties subject thereto understand their obligations under

the order.” Id.

      Although the district court’s injunctive order references “the trade secrets set

forth by AIG in its Complaint,” it also describes elsewhere in the order the nature

of AIG’s alleged trade secrets. In particular, the district court identifies AIG’s

trade secrets as including “(1) back-end engine and fulfillment modules, (2)


                                           5
              Case: 17-14774     Date Filed: 05/16/2018    Page: 6 of 7


proprietary algorithm to calculate a Visibility Score, and (3) confidential

techniques to work with a client’s online presence while avoiding common

problems in online directory management and search engine optimization (such as

blacklisting).” The district court also details the background of this case, including

Advice Local’s purpose and functionality. Moreover, on AIG’s trade secrets, the

injunctive order enjoins Web.com expressly from “selling and offering for sale its

Ignite Online Marketing service.” Viewed in its entirety, the district court’s order

is specific enough for the parties to understand their obligations under the order.

      Web.com also argues that AIG failed to satisfy the prerequisites warranting

the grant of a preliminary injunction. In particular, Web.com contends that AIG’s

delay in filing suit precludes a finding of irreparable harm. Web.com also argues

that AIG failed to show that it was likely to succeed on the merits of its underlying

claims. Web.com also asserts that the district court erred in weighing the balance

of harm and in considering the impact on the public interest.

      These issues are sufficiently close and complex that -- at this early stage in

the proceedings and on this undeveloped record -- we cannot conclude that the

district court committed a clear abuse of discretion in granting the preliminary

injunction. In affirming the grant of the preliminary injunction, we make no ruling

about the underlying merits of the case. A more thorough review can be had (if




                                          6
              Case: 17-14774     Date Filed: 05/16/2018   Page: 7 of 7


necessary) following full development of the record and the district court’s final

decision about whether to grant a permanent injunction.

      AFFIRMED.




                                          7